Citation Nr: 1217159	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-36 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded these matters in September 2011 and February 2012 to obtain a VA opinion.  After completing the requested actions to the extent possible, the RO continued the denial of each claim as reflected in the March 2012 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the record, the Board finds that another remand is necessary for further development prior to adjudicating the issues on appeal. 

During the March 2012 VA examination, the Veteran reported that his hearing loss began while he was in the National Guard.  The Veteran stated that he was a cook, but he had to deliver food to the firing range and he did not wear any hearing protection.  The Board observes that the Veteran's service records with the National Guard are note associated with the claims file.  As the Veteran claims that his hearing loss and tinnitus occurred during active duty for training during the Reserves, the Board finds that it is necessary to attempt to obtain these records.  VA has a duty to assist the veteran in obtaining or confirming the unavailability of his service treatment records that are not currently included in the record on appeal.  38 U.S.C.A. § 5103A(c).

Furthermore, the Board notes that the VA examiner in March 2012 determined that the Veteran's bilateral hearing loss is not related to active military service.  As part of her rationale, the examiner discussed the audiogram results of the Veteran's September 1967 separation examination.  The Board notes that prior to November 1967, the service department reported audiometric test results under the American Standard Associates (ASA) scale.  The Department of Defense adopted the International Standards Organization (ISO) scale in November 1967.  In July 1966, the VA adopted the ISO standard, which is the standard applied in 38 C.F.R. § 3.385.  It is assumed that unless otherwise specified that any audiometric test results prior to November 1967 are reported using the ASA scale.  Therefore, to compare the threshold hearing levels to later examinations, the ASA units must be converted to the International Standard Organization (ISO) units.  It appears that the examiner did not convert results to the ISO scale as she discussed the numerical results as it was listed in the September 1967 separation examination.  The conversion of the audiogram results from the ASA scale to ISO scale may affect the examiner's opinion.  Furthermore, any Reserve records that may be associated with the record on remand may also influence the examiner's previous opinion.  Accordingly, the Board finds that another VA examination and opinion is necessary prior to adjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary information from the Veteran, attempt to obtain any outstanding treatment records with the National Guard. 

If those records are not available, attempt to obtain the records from any alternative source available.  If the records are still not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the Veteran to respond.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  

2. Thereafter, schedule the Veteran for a VA examination for his claimed hearing loss and tinnitus.  The claims file, including a copy of this Remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings documented in any prior audiological examination or treatment.   Furthermore, other evidence to include lay statements may be used to support a diagnosis or an assessment of etiology as related to service.   

Based on review of the claims file and examination and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or more probability) that any identified current hearing loss or tinnitus (by the record or as part of the examination) was caused by or related to active military service or active duty for training during the Reserves, to include any acoustic trauma or symptomatology shown therein.  

The Board notes that in determining whether the Veteran's bilateral hearing loss is related to service the examiner should be made aware that prior to November 1967, the service department reported audiometric test results under the American Standard Associates (ASA) scale.  In July 1966, VA adopted the International Standard Organization (ISO) standard, which is the standard applied in 38 C.F.R. § 3.385.  Thus, to compare the threshold hearing levels to later examinations, the examiner must convert any audiogram results prior to November 1967 from ASA units to the ISO units.  

The examiner should provide a complete rationale for all conclusions reached.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion. (The AOJ should ensure that any additional evidentiary development suggested by the reviewer should be undertaken so that a definitive opinion can be obtained.)

3. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


